Exhibit 10.2.5

EMPLOYMENT AGREEMENT

between

DOUGLAS J. JACOBSON

and

CHESAPEAKE ENERGY CORPORATION

Effective January 1, 2007

 



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made effective January 1, 2007, between CHESAPEAKE ENERGY
CORPORATION, an Oklahoma corporation (the “Company”), and DOUGLAS J. JACOBSON,
an individual (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to retain the services of the Executive and the
Executive desires to make the Executive’s services available to the Company.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:

1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts such employment subject to the terms and conditions contained in this
Agreement. The Executive is engaged as an Executive of the Company, and the
Executive and the Company do not intend to create a joint venture, partnership
or other relationship which might impose a fiduciary obligation on the Executive
or the Company in the performance of this Agreement.

2. Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use the Executive’s
best efforts and due diligence to assist the Company in achieving the most
profitable operation of the Company and the Company’s affiliated entities
consistent with developing and maintaining a quality business operation. The
Executive shall also devote all of Executive’s working time, attention and
energies to the performance of Executive’s duties and responsibilities under
this Agreement.

 

  2.1 Specific Duties. The Executive will serve as Executive Vice President –
Acquisitions and Divestitures for the Company, and in such positions as are
mutually agreed upon by the parties. The Executive shall perform all of the
duties required to fully and faithfully execute the office and position to which
the Executive is appointed, and such other duties as may be reasonably requested
by the Executive’s supervisor. During the term of this Agreement, the Executive
may be nominated for election or appointed to serve as a director or officer of
any of the Company’s affiliated entities as determined in such affiliates’ Board
of Directors’ sole discretion. The services of the Executive will be requested
and directed by the Chief Executive Officer, Mr. Aubrey K. McClendon.

 

  2.2

Rules and Regulations. The Company currently has an Employment Policies Manual
which sets forth the general human resources policies of the Company and
addresses frequently asked questions regarding the Company. The Executive agrees
to comply with the Employment Policies Manual except to the extent inconsistent
with this Agreement. The

 

1



--------------------------------------------------------------------------------

 

Employment Policies Manual is subject to change without notice in the sole
discretion of the Company at any time.

 

  2.3 Stock Investment. The Executive agrees to hold not less than twenty five
thousand (25,000) shares of the Company’s common stock at all times after
September 30, 2006 and prior to termination of the Agreement, exclusive of
shares held by the Executive in the Company’s retirement plans.

3. Other Activities. Except as provided in this Agreement or approved by the
Company’s Board in writing, the Executive agrees not to: (a) engage in other
business activities independent of the Company; (b) serve as a general partner,
officer, Executive, director or member of any corporation, partnership, company
or firm; or (c) directly or indirectly invest, participate or engage in the Oil
and Gas Business. For purposes of this Agreement the term “Oil and Gas Business”
means: (i) producing oil and gas; (ii) drilling, owning or operating an interest
in oil and gas leases or wells; (iii) providing material or services to the Oil
and Gas Business; (iv) refining, processing or marketing oil or gas; or
(v) owning an interest in or assisting any corporation, partnership, company,
entity or person in any of the foregoing. The foregoing will not prohibit:
(w) ownership of publicly traded securities; (x) ownership of royalty interests
where the Executive owns the surface of the land covered by the royalty interest
and the ownership of the royalty interest is incidental to the ownership of such
surface estate; (y) ownership of royalty interests, overriding royalty
interests, working interests or other interests in oil and gas owned prior to
the Executive’s date of first employment with the company and disclosed to the
Company in writing; or (z) ownership of royalty interests, overriding royalty
interests, working interests or other interests in oil and gas acquired by the
Executive through a bona fide gift or inheritance subject to disclosure by
Executive to the Company in writing.

4. Executive’s Compensation. The Company agrees to compensate the Executive as
follows:

 

  4.1 Base Salary. A base salary (the “Base Salary”), at the initial annual rate
of not less than Seven Hundred Twenty Five Thousand Dollars ($725,000.00) will
be paid to the Executive in bi-weekly installments beginning January 1, 2007
during the term of this Agreement.

 

  4.2 Bonus. In addition to the Base Salary described at paragraph 4.1 of this
Agreement, the Company may periodically pay bonus compensation to the Executive.
Any bonus compensation is subject to the requirement that the Executive be
employed on such bonus payment date(s) selected by the Company and will be at
the absolute discretion of the Company in such amounts and at such times as the
Board of Directors of the Company may determine.

 

2



--------------------------------------------------------------------------------

  4.3 Equity Compensation. In addition to the compensation set forth in
paragraphs 4.1 and 4.2 of this Agreement, the Executive may periodically receive
grants of Chesapeake Energy Corporation (“CHK”) restricted stock or other awards
from the Company’s various equity compensation plans, subject to the terms and
conditions thereof.

 

  4.4 Benefits. The Company will provide the Executive such retirement benefits,
reimbursement of reasonable expenditures for dues, travel and entertainment and
such other benefits as are customarily provided by the Company and as are set
forth in and governed by the Company’s Employment Policies Manual. The Company
will also provide the Executive the opportunity to apply for coverage under the
Company’s medical, life and disability plans, if any. If the Executive is
accepted for coverage under such plans, the Company will make such coverage
available to the Executive on the same terms as is customarily provided by the
Company to the plan participants as modified from time to time. The Executive is
subject to all of the terms and provisions of the Company’s benefit plans or
policies. The following specific benefits will also be provided to the Executive
at the expense of the Company:

 

  4.4.1 Vacation. The Executive will be entitled to take four (4) weeks of paid
vacation, calculated from the Executive’s anniversary date, during the term of
this Agreement. No additional compensation will be paid for failure to take
vacation and no vacation may be carried forward from one twelve (12) month
period to another.

 

  4.4.2 Membership Dues. The Company will reimburse the Executive for: (a) the
monthly dues necessary to maintain a full membership in a club in the Oklahoma
City area selected by the Executive; and (b) the reasonable cost of any approved
business entertainment at such club. All other costs, including, without implied
limitation, any initiation costs, initial membership costs, personal use and
business entertainment unrelated to the Company will be the sole obligation of
the Executive and the Company will have no liability with respect to such
amounts.

 

  4.5

Change of Control Payment. If, during the term of this Agreement, there is a
"Change of Control,” as defined below, the Executive will be entitled to a lump
sum payment (in addition to any other amounts payable to the Executive under
this Agreement or otherwise) in an amount equal to two hundred percent (200%) of
the sum of; (a) the Executive’s then current Base Salary under paragraph 4.1 of
this Agreement and (b) the actual bonuses paid to the Executive during the
twelve (12) calendar months preceding the Change of Control under

 

3



--------------------------------------------------------------------------------

 

paragraph 4.2 of this Agreement or its predecessor. Additionally, all Equity
Compensation granted to Executive under Section 4.3 of this Agreement shall be
immediately vested upon the occurrence of such a Change of Control. If, the
Executive’s employment is terminated as a result of the Change of Control and
the Executive is a “specified employee” as defined in regulations under
Section 409A of the Internal Revenue Code, such payment will commence on the
first payroll payment date which is not less than six (6) months following the
Termination Date. The right to such compensation is subject to the Executive’s
continued compliance with each of the provisions of this Agreement. If the
foregoing amount is not paid to the Executive within thirty (30) days after the
Change of Control, or following the date for which Executive is eligible for
payment if a “specified employee”, the unpaid amount will bear interest at the
per annum rate equal to twelve percent (12%) (the provision for such interest is
not intended to, and shall not be construed as altering the Company’s obligation
to pay, and the Executive’s right to receive, such payment within thirty
(30) days after a Change of Control). For the purpose of this Agreement, a
“Change of Control” means the occurrence of any of the following:

 

       (a) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of either (i) the then outstanding shares of common CHK stock (the
“Outstanding CHK Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of CHK entitled to vote generally in the election
of directors (the “Outstanding CHK Voting Securities”). For purposes of this
paragraph, the following acquisitions by a Person will not constitute a Change
of Control: (i) any acquisition directly from CHK; (ii) any acquisition by CHK;
(iii) any acquisition by or sponsored by Mr. Aubrey K. McClendon; (iv) any
acquisition by any Executive benefit plan (or related trust) sponsored or
maintained by CHK or any corporation controlled by CHK; or (v) any acquisition
by any corporation pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of paragraph (c) below;

 

      

(b) the individuals who, as of June 15, 2006, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors. Any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by CHK’s shareholders, is
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board will be considered a member of the Incumbent Board as of the
date hereof, but any such individual whose initial assumption of office occurs
as a

 

4



--------------------------------------------------------------------------------

 

result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board will not be
deemed a member of the Incumbent Board as of the date hereof;

 

       (c) the consummation of a reorganization, merger, consolidation or sale
or other disposition of all or substantially all of the assets of CHK (a
“Business Combination”), unless following such Business Combination: (i) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding CHK Common Stock and Outstanding CHK
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than sixty percent (60%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns CHK or all or substantially all of the CHK’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding CHK Common Stock and Outstanding CHK Voting Securities, as
the case may be, (ii) no Person (excluding any corporation resulting from such
Business Combination or any Executive benefit plan (or related trust) of CHK or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, thirty percent (30%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the Board of Directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Incumbent Board, providing for
such Business Combination; or,

 

       (d) the approval by the shareholders of CHK of a complete liquidation or
dissolution of CHK.

5. Term. The employment relationship evidenced by this Agreement is an “at will”
employment relationship and the Company reserves the right to terminate the
Executive at any time with or without cause as provided herein. In the absence
of such termination, this Agreement will extend for a term of two (2) years and
nine (9) months

 

5



--------------------------------------------------------------------------------

commencing on January 1, 2007, and ending on September 30, 2009 (the “Expiration
Date”).

6. Termination. This Agreement will continue in effect until the expiration of
the term stated at paragraph 5 of this Agreement unless earlier terminated
pursuant to this paragraph 6.

 

  6.1 Termination by Company. The Company will have the following rights to
terminate this Agreement:

 

  6.1.1 Termination without Cause. The Company may terminate this Agreement
without cause at any time by the service of written notice of termination to the
Executive specifying an effective date of such termination not sooner than
thirty (30) business days after the date of such notice (the “Termination
Date”). Elimination of Executive’s job position or duties and/or reassignment of
Executive to a new position of less authority or compensation may, at the
Executive’s option, be deemed as a Termination without Cause. In the event the
Executive is terminated without cause, the Executive will receive as termination
compensation: (a) Base Salary for a period of one (1) year; (b) all Equity
Compensation granted to Executive under Section 4.3 of this Agreement shall be
immediately vested; (c) any benefits payable by operation of paragraph 4.4 of
this Agreement; and (d) any vacation pay accrued through the Termination Date.
If, on the Termination Date, the Executive is a “specified employee” as defined
in regulations under Section 409A of the Internal Revenue Code, such payment
will commence on the first payroll payment date which is not less than six
(6) months following the Termination Date. The right to the foregoing
termination compensation under clauses (a) and (b) above is subject to the
Executive’s execution of the Company’s severance agreement which will operate as
a release of all legally waivable claims against the Company. Such payment is
further conditioned upon the Executive’s compliance with all of the provisions
of this Agreement, including all post-employment obligations.

 

  6.1.2

Termination for Cause. The Company may terminate this Agreement for cause if the
Executive: (a) misappropriates the property of the Company or commits any other
act of workplace dishonesty; (b) engages in personal misconduct which injures
the Company; (c) violates any law or regulation relating to the business of the
Company which results in injury to the Company; or (d) fails to perform the
Executive’s duties hereunder. In the event this Agreement is terminated for

 

6



--------------------------------------------------------------------------------

 

cause, the Company will not have any obligation to provide any further payments
or benefits to the Executive after the Termination Date other than any benefits
payable by operation of paragraph 4.4 of this Agreement; and any vacation pay
accrued through the Termination Date.

 

  6.2 Termination by Executive. The Executive may voluntarily terminate this
Agreement with or without cause by the service of written notice of such
termination to the Company specifying a Termination Date no sooner than thirty
(30) days after the date of such notice. In the event this Agreement is
terminated by the Executive, neither the Company nor the Executive will have any
further obligations hereunder including, without limitation, any obligation of
the Company to provide any further payments or benefits to the Executive after
the Termination Date other than any benefits payable by operation of paragraph
4.4 of this Agreement; and any vacation pay accrued through the Termination
Date. The Company reserves the right to end the employment relationship
immediately and to pay Executive through the notice date.

 

  6.3 Retirement by Executive. In the event the Executive terminates this
Agreement as a result of Executive’s separation from employment for reasons
other than under paragraph 6.1.2 of this Agreement, the Executive will be
eligible for accelerated vesting of unvested Equity Compensation awarded by the
Company, with the exception of Equity Compensation awarded under the 2006 Long
Term Stock Incentive Program, in accordance with the Retirement Matrix attached
to this Agreement. Supplemental Matching Contributions to the Chesapeake Energy
Corporation 401(k) Make-Up Plan will vest in accordance with the terms of the
Plan and not in accordance with the Retirement Matrix.

 

  6.4

Incapacity of Executive. If the Executive suffers from a physical or mental
condition which in the reasonable judgment of the Company’s management prevents
the Executive in whole or in part from performing the duties specified herein
for a period of three (3) consecutive months, the Executive may be terminated.
Although the termination may be deemed as a termination for cause, any
compensation payable under paragraph 4 of this Agreement will be continued for
one hundred eighty days (180) days following the Termination Date in addition to
any benefits payable by operation of paragraph 4.4 of this Agreement.
Notwithstanding the foregoing, the Executive’s Base Salary specified in
paragraph 4.1 of this Agreement will be reduced by any benefits payable under
any disability plans provided by the Company under paragraph 4.4. If, on the
Termination Date, the Executive is a “specified employee” as defined in
regulations under Section 409A of the Internal Revenue Code, such payments will
commence on the first payroll payment date which is not less than six (6) months
following the Termination Date. The

 

7



--------------------------------------------------------------------------------

 

right to the compensation due under this paragraph 6.3 is subject to the
execution by the Executive or the Executive’s legal representative of the
Company’s severance agreement which will operate as a release of all legally
waivable claims against the Company. In applying this section, the Company will
comply with any applicable legal requirements, including the Americans with
Disabilities Act.

 

  6.5 Death of Executive. If the Executive dies during the term of this
Agreement, the Company may thereafter terminate this Agreement without
compensation to the Executive’s estate except: (a) the obligation to continue
the Base Salary payments under paragraph 4.1 of this Agreement for one (1) year
following the date of the Executive’s death; and (b) the benefits described in
paragraph 4.4 of this Agreement accrued through the date of the Executive’s
death. Additionally, all Equity Compensation granted to Executive under
Section 4.3 of this Agreement shall be immediately vested upon the event of the
death of the Executive. The right to the compensation due under this paragraph
6.5 is subject to the execution by the administrator of the Executive’s estate
of the Company’s severance agreement which will operate as a release of all
legally waivable claims against the Company.

 

  6.6

Effect of Termination. The termination of this Agreement will terminate all
obligations of the Executive to render services on behalf of the Company from
and after the Termination Date, provided that the Executive will maintain the
confidentiality of all information acquired by the Executive during the term of
Executive’s employment in accordance with paragraph 7 of this Agreement and the
Executive shall comply with all other post employment requirements including
paragraphs 7, 8, 9, 10, 11, 12, 13 and 14. Except as otherwise provided in
paragraph 6 of this Agreement, no accrued bonus, severance pay or other form of
compensation will be payable by the Company to the Executive by reason of the
termination of this Agreement. All keys, entry cards, credit cards, files,
records, financial information, furniture, furnishings, equipment, supplies and
other items relating to the Company in the Executive’s possession will remain
the property of the Company. The Executive will have the right to retain and
remove all personal property and effects which are owned by the Executive and
located in the offices of the Company at a time determined by the Company. All
such personal items will be removed from such offices no later than two (2) days
after the Termination Date, and the Company is hereby authorized to discard any
items remaining and to reassign the Executive’s office space after such date.
Prior to the Termination Date, the Executive will render such services to the
Company as might be reasonably required to provide for the orderly termination
of the Executive’s employment. Notwithstanding the foregoing and without
discharging any obligations to pay compensation to the Executive under this
Agreement, after notice of the

 

8



--------------------------------------------------------------------------------

 

Termination, the Company may request that the Executive not provide any other
services to the Company and not enter the Company’s premises before or after the
Termination Date. In the event that the Executive separates employment with the
Company, Executive hereby grants consent to notification by Company to
Executive’s new employer about Executive’s rights and obligations under this
Agreement. Upon such termination of employment, Executive further agrees to
acknowledge compliance with this Agreement in a form reasonably provided by the
Company.

7. Confidentiality. The Executive recognizes that the nature of the Executive’s
services are such that the Executive will have access to information which
constitutes trade secrets, is of a confidential nature, is of great value to the
Company and/or is the foundation on which the business of the Company is
predicated. The Executive also acknowledges that, during the course of
employment, the Executive may have personal contact and conduct business with
the customers, suppliers and accounts of the Employer. The Executive agrees not
to disclose to any person other than authorized Executives of the Company or the
Company’s legal counsel nor use for any purpose, other than the performance of
this Agreement, any confidential information (“Confidential Information”).
Confidential Information includes data or material (regardless of form) which
is: (a) a trade secret (a trade secret shall include any formula, pattern,
device or compilation of information used by the Employer in its business);
(b) provided, disclosed or delivered to Executive by the Company, any officer,
director, Executive, agent, attorney, accountant, consultant, or other person or
entity employed by the Company in any capacity, any customer, borrower or
business associate of the Company or any public authority having jurisdiction
over the Company of any business activity conducted by the Company; or
(c) produced, developed, obtained or prepared by or on behalf of Executive or
the Company (whether or not such information was developed in the performance of
this Agreement) with respect to the Company or any assets oil and gas prospects,
business activities, officers, directors, Executives, borrowers or customers of
the foregoing. The Executive acknowledges that Executive will obtain unique
benefits from employment and the provisions contained in this Agreement are
reasonably necessary to protect the Employer’s legitimate business interests. On
request by the Company, the Company will be entitled to the return of any
Confidential Information in the possession of the Executive. The Executive also
agrees that the provisions of this paragraph 7 will survive the termination,
expiration or cancellation of this Agreement for a period of three (3) years.
The Executive will deliver to the Company all originals and copies of the
documents or materials containing Confidential Information. For purposes of
paragraphs 7, 8 9, 10 and 13 of this Agreement, the Company expressly includes
any of the Company’s affiliated corporations, partnerships or entities.

8. Non-Competition. For a period of six (6) months after the Executive is no
longer employed by the Company for any reason, the Executive will not acquire,
attempt to acquire or aid another in the acquisition or attempted acquisition of
an interest in oil and gas assets, oil and gas production, oil and gas leases,
mineral interests, oil and

 

9



--------------------------------------------------------------------------------

gas wells or other such oil and gas exploration, development or production
activities within any spacing unit in which the Company owns an oil and gas
interest on the date of the resignation or termination of the Executive.

9. Non-Solicitation. The Executive agrees that during his/her employment
hereunder, and for the one (1) year period immediately following the separation
of employment for any reason, the Executive shall not solicit or contact any
established client or customer of the Company with a view to inducing or
encouraging such established client or customer to discontinue or curtail any
business relationship with the Company. The Executive further agrees that the
Executive will not request or advise any established clients, customers or
suppliers of the Company to withdraw, curtail or cancel its business with the
Company.

10. Non-Solicitation of Employees. The Executive covenants that during the term
of employment and for the one (1) year period immediately following the
separation of employment for any reason, Executive will neither directly nor
indirectly induce nor attempt to induce any Executive or Employee of the Company
to terminate his or her employment to go to work for any other Company.

11. Reasonableness. The Company and Executive have attempted to specify a
reasonable period of time and reasonable restrictions to which this Agreement
shall apply. The Company and Executive agree that if a court or administrative
body should subsequently determine that the terms of this Agreement are greater
than reasonably necessary to protect the Company’s interest, the Company agrees
to waive those terms which are found by a court or administrative body to be
greater than reasonably necessary to protect the Company’s interest and to
request that the court or administrative body reform this Agreement specifying a
reasonable period of time and such other reasonable restrictions as the court or
administrative body deems necessary.

12. Equitable Relief. The Executive acknowledges that the services to be
rendered by Executive are of a special, unique, unusual, extraordinary, and
intellectual character, which gives them a peculiar value, and the loss of which
cannot reasonably or adequately be compensated in damages in an action at law;
and that a breach by the Executive of any of the provisions contained in this
Agreement will cause the Company irreparable injury and damage. The Executive
further acknowledges that the Executive possesses unique skills, knowledge and
ability and that any material breach of the provisions of this Agreement would
be extremely detrimental to the Company. By reason thereof, the Executive agrees
that the Company shall be entitled, in addition to any other remedies it may
have under this Agreement or otherwise, to injunctive and other equitable relief
to prevent or curtail any breach of this Agreement by him/her.

13. Proprietary Matters. The Executive expressly understands and agrees that any
and all improvements, inventions, discoveries, processes, know-how or
intellectual property that are generated or conceived by the Executive during
the term of this Agreement, whether generated or conceived during the
Executive’s regular working hours or otherwise, will be the sole and exclusive
property of the Company. Whenever

 

10



--------------------------------------------------------------------------------

requested by the Company (either during the term of this Agreement or
thereafter), the Executive will assign or execute any and all applications,
assignments and or other instruments and do all things which the Company deems
necessary or appropriate in order to permit the Company to: (a) assign and
convey or otherwise make available to the Company the sole and exclusive right,
title, and interest in and to said improvements, inventions, discoveries,
processes, know-how, applications, patents, copyrights, trade names or
trademarks; or (b) apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names, or trademarks of the United States or of foreign
countries for said improvements, inventions, discoveries, processes or know-how.
However, the improvements, inventions, discoveries, processes or know-how
generated or conceived by the Executive and referred to above (except as they
may be included in the patents, copyrights or registered trade names or
trademarks of the Company, or corporations, partnerships or other entities which
may be affiliated with the Company) shall not be exclusive property of the
Company at any time after having been disclosed or revealed or have otherwise
become available to the public or to a third party on a non-confidential basis
other than by a breach of this Agreement, or after they have been independently
developed or discussed without a breach of this Agreement by a third party who
has no obligation to the Company or its affiliates. The foregoing will not
prohibit any activities which are expressly permitted by the last sentence of
paragraph 3 of this Agreement during the term of this Agreement.

14. Arbitration. Any disputes, claims or controversy’s between the Employer and
Executive including, but not limited to those arising out of or related to this
Agreement or out of the parties’ employment relationship, shall be settled by
arbitration as provided herein. This agreement shall survive the termination or
rescission of this Agreement. All arbitration shall be in accordance with Rules
of the American Arbitration Association, including discovery, and shall be
undertaken pursuant to the Federal Arbitration Act. Arbitration will be held in
Oklahoma City, Oklahoma unless the parties mutually agree to another location.
The decision of the arbitrator will be enforceable in any court of competent
jurisdiction. Each party shall bear their own costs and attorney fees in
connection with the arbitration. The parties, however, agree that the Employer
shall be entitled to obtain injunctive or other equitable relief to enforce the
provisions of this Agreement in a court of competent jurisdiction.

15. Miscellaneous. The parties further agree as follows:

 

  15.1 Time. Time is of the essence of each provision of this Agreement.

 

 

15.2

Notices. Any notice, payment, demand or communication required or permitted to
be given by any provision of this Agreement will be in writing and will be
deemed to have been given when delivered personally or by telefacsimile to the
party designated to receive such notice, or on the date following the day sent
by overnight courier, or on the third (3rd) business day after the same is sent
by certified mail, postage and charges prepaid, directed to the following
address or to such other or

 

11



--------------------------------------------------------------------------------

 

additional addresses as any party might designate by written notice to the other
party:

 

To the Company:   Chesapeake Energy Corporation   Post Office Box 18496  
Oklahoma City, OK 73154-0496   Attn: Aubrey K. McClendon To the Executive:  
Douglas J. Jacobson   22950 Lauren Lane   Edmond, OK 73003

 

  15.3 Assignment. Neither this Agreement nor any of the parties’ rights or
obligations hereunder can be transferred or assigned without the prior written
consent of the other parties to this Agreement; provided, however, the Company
may assign this Agreement to any wholly owned affiliate or subsidiary of
Chesapeake Energy Corporation without Executive’s consent.

 

  15.4 Construction. If any provision of this Agreement or the application
thereof to any person or circumstances is determined, to any extent, to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those as to which the same
is held invalid or unenforceable, will not be affected thereby, and each term
and provision of this Agreement will be valid and enforceable to the fullest
extent permitted by law. Except as provided for in paragraph 14, this Agreement
is intended to be interpreted, construed and enforced in accordance with the
laws of the State of Oklahoma.

 

  15.5 Entire Agreement. This Agreement, any documents executed in connection
with this Agreement, any documents specifically referred to in this Agreement
and the Employment Policies Manual constitute the entire agreement between the
parties hereto with respect to the subject matter herein contained, and no
modification hereof will be effective unless made by a supplemental written
agreement executed by all of the parties hereto.

 

  15.6 Binding Effect. This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns. In the event
of a merger, consolidation, combination, dissolution or liquidation of the
Company, the performance of this Agreement will be assumed by any entity which
succeeds to or is transferred the business of the Company as a result thereof,
and the Executive waives the consent requirement of paragraph 11.3 to effect
such assumption.

 

12



--------------------------------------------------------------------------------

  15.7 Supersession. On execution of this Agreement by the Company and the
Executive, the relationship between the Company and the Executive will be bound
by the terms of this Agreement, any documents executed in connection with this
Agreement, any documents specifically referred to in this Agreement and the
Employment Policies Manual. In the event of a conflict between the Employment
Policies Manual and this Agreement, this Agreement will control in all respects.

 

  15.8 Third-Party Beneficiary. The Company’s affiliated entities and
partnerships are beneficiaries of all terms and provisions of this Agreement and
entitled to all rights hereunder.

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.

 

CHESAPEAKE ENERGY CORPORATION, an Oklahoma corporation By:   /s/ Aubrey K.
McClendon  

Aubrey K. McClendon, Chief Executive Officer

(the “Company”)

 

 

By:   /s/ Douglas J. Jacobson  

Douglas J. Jacobson, Individually

(the “Executive”)

 

13



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORORATION

Retirement Matrix

LOGO [g87427image001.jpg]

 

1